FINAL OFFICE ACTION
This Final Office Action addresses US Application No. 16/524,820 (hereinafter the “instant reissue application"), which is a reissue application of application Serial No. 14/224,910 (hereinafter “the ‘910 Application”), entitled “SEMICONDUCTOR INTEGRATED CIRCUIT”, which issued as U.S. Patent No. 9,024,662 (hereinafter “the ’662 Patent”).

Based upon a review of the instant reissue application, the actual filing date of the instant application is July 29, 2019.

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the current provisions.


REISSUE EXAMINATION PROCEDURES
  	Applicant is reminded of the continuing obligation under 37 C.F.R. § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the '662 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 	Applicant is further reminded of the continuing obligation under 37 CFR § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. 	These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 

PRIORITY
        Examiner acknowledges that the instant reissue application is a continuation of application No. 15/583,123, filed on May 1, 2017, now Pat. No. RE47629, which is a Reissue Application of the ‘910 Application, which is a continuation of application No. 13/551,353, filed on Jul. 17, 2012, now Pat. No. 8,742,793, which is a continuation of application No. 13/064,731, filed on Apr. 12, 2011, now Pat. No. 8,299,818, which is a continuation of application No. 12/656,219, filed on Jan. 21, 2010, now Pat. No. 7,944,243, which is a continuation of application No. 12/285,375, filed on Oct. 2, 2008, now Pat. No. 7,750,681.           
          Based upon a review of the instant reissue application and ‘662 Patent itself, Examiner finds that the ‘662 Patent does claim foreign priority Application No. 2007-289250. 

AMENDMENTS 
Patent Owner’s response filed on March 29, 2021 (hereinafter “March 2021 Amendment”) has been fully considered and entered. This action is in response to the March 2021 Amendment. 

STATUS OF CLAIMS
The reissued patent issued with claims 1-20 (“Patented Claims”). 
As of the date of this Office Action, the status of the claims is:
Patented claims 1-20 are canceled.
Newly claim 21 is canceled.
New claims 22-23 are added.  
	Accordingly, claims 22-23 are subject to the examination of this instant reissue application.  Of these, claim 22 is independent claim. 

CLAIM INTERPRETATION
After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiner, the Examiner finds that she is unable to locate any lexicographic definitions (either express or implied) with the required clarity, deliberateness, and precision.  Because the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision, the Examiner concludes that Applicant is not his own lexicographer.  See MPEP §2111.01 IV.
The Examiner further finds that because the examined claims herein recite neither “step for” nor “means for” nor any substitutes therefor, the examined claims fail Prong (A) as set forth in MPEP §2181 I.  Because all examined claims fail Prong (A) as set forth in MPEP §2181 I., the Examiner concludes that all examined claims do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential)(where the Board did not invoke 35 U.S.C. § 112 6th paragraph because “means for” was not recited and because applicant still possessed an opportunity to amend the claims).
Because of the Examiners’ findings above that Applicant is not his own lexicographer and the examined claims do not invoke 35 U.S.C. §112, 6th paragraph, the examined claims will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).  

CLAIM OBJECTION
In claim 22, line 6, before “extends”, word “that” (second occurrence) is duplicated. It is suggested: delete “that” (second occurrence).



DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1 / Claims 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-36 of U.S. Patent No. RE47629. Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated: prior application claims a semiconductor integrated circuit including branch lines that extend in parallel along a first direction; a main line that extends along the first direction in parallel to the branch lines; an auxiliary interconnect that extends along a second direction so as to cross the branch lines and the main line; a contact;  and a first switch cell that is electrically connected to the main line and the first one of the branch lines, wherein the instant reissue application is now also claiming a semiconductor integrated circuit which includes all of the elements of the prior claims, for example: branch line that extend in parallel along a first direction (the branch lines); a first main line that extends along the first direction in parallel to the branch line (the main line that extends along the first direction in parallel to the branch lines); a second main line (a control line that crosses the branch lines); an auxiliary interconnect that extends along a second direction (the auxiliary interconnect that extends along the second direction); and a switch cell (the first switch cell).
2/ Claims 22-23 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 7,944, 243. Although the claims at issue are not identical, they are not patentably distinct from each other because the prior applications claim a semiconductor integrated circuit including a main-interconnect, a plurality of sub-interconnects, a plurality of circuit cells, power supply switch cell, an auxiliary interconnect, wherein the instant application is now also claiming a semiconductor integrated circuit  which includes all of the elements of the prior claims (for example:  branch line ((a first line of ) the plurality of sub-interconnects), a first main line ((a second line of) the plurality of sub-interconnects), a second main line (the main interconnect is disposed along a direction perpendicular to the plurality of sub-interconnects), an auxiliary interconnect (an auxiliary interconnect is disposed in parallel to the main interconnect), and a switch cell (the power supply switch cell). 

3/ Claims 22-23 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 7,750,681. Although the claims at issue are not identical, they are not patentably distinct from each other because the prior applications claim a semiconductor integrated circuit including a main interconnect, a plurality of sub-interconnects, a plurality of circuit cells, a power supply switch cells, an auxiliary interconnect, wherein the instant application is now also claiming a semiconductor integrated circuit  which includes all of the elements of the prior claims (for example:  branch line ((a first line of ) the plurality of sub-interconnects), a first main line ((a second line of) the plurality of sub-interconnects), a second main line (the main interconnect is disposed along a direction perpendicular to the plurality of sub-interconnects), an auxiliary interconnect (the auxiliary interconnect is disposed in parallel to the main interconnect)), and a switch cell (the power supply switch cell). 

4/ Claims 22-23 are also rejected on the ground of nonstatutory double patenting over Patents No. 8,742,793.  However, Terminal Disclaimer filed 12/9/2014 (hereinafter “the December 2014 TD”) has been reviewed and approved in the ‘910 Application regarding the double patenting rejection based on this patent. Thus, the December 2014 TD is considered to overcome the nonstatutory double patenting for original claims 1-20 also considered for claims 22-23. 

CLAIM REJECTIONS - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogata (U.S. Patent No. 7,274,210, JP 2005-259879 and KR 2006-0043789) cited in PTOL 1449. 
Regarding claim 22:  Ogata discloses in Fig. 6 a semiconductor integrated circuit including:
Fig. 6 is reproduced:


    PNG
    media_image1.png
    510
    728
    media_image1.png
    Greyscale


branch line (VDDB) that extend along a first direction (horizontal direction). a switch cell (21) is wired directly to the branch line (VDDB, see Fig. 6);

a first main line (VSSB) that extends along the first direction (VSSB extends along horizontal direction) in parallel to the branch line (VDDB), the switch cell (21) is wired directly to the first main line (VSSB, see Fig. 6);

a second main line (VSS) that extends along a second direction (vertical direction) so as to cross the branch line (VDDB) and the first main line (VSSB), the first main line (VSSB) is wired directly to the second main line (VSS, see Fig. 6);

an auxiliary interconnect (VDD) that extends along the second direction (the vertical direction) in parallel to the second main line (VSS), the branch line (VDDB) is wired directly to the auxiliary interconnect (VDD, see Fig. 6),

wherein the switch cell (21) configured to receive a signal (Sc, fig. 5), that controls the switch cell (21) to:
electrically connect, when the branch line is electrically disconnect from the first main line, the first main line to the branch line, and
electrically disconnect, when the first main line is electrically connect to the branch line, the branch line from the first main line (when the switch cell 21 turns ON/turns OFF performing the electrically connect and electrically disconnect functions.  Moreover, Fig. 6 of the invention is alike in structure with Fig. 6 of Ogata, if the claim circuit can perform “electrically connect… ” and “electrically disconnect…” functions, the Ogata circuit must be able to perform that function.  MPEP 2112.01 and 2114).  

Regarding claim 23:  Ogata discloses the auxiliary interconnect (VDD) crosses the first main line (VSSB) and the branch line (VDDB).

RESPONSE TO AMENDMENT
The objection to the statement under 37 C.F.R. §3.73(c) has been withdrawn as necessitated by the March 2021 Amendment. 
The objection to the consent has been withdrawn as necessitated by the March 2021 Amendment. 
The rejection to the defective Oath/Declaration has been withdrawn as necessitated by new Oath/Declaration filed on April 22, 2021. 

RESPONSE TO ARGUMENTS
Applicant's arguments filed March 29, 2021 have been fully considered but they are not persuasive.  Examiner has thoroughly reviewed Applicant’s arguments but firmly believes that the cited reference (Ogata) reasonably and properly meet the claimed limitation as rejected.
Applicant’s argument - the reference cited in the rejection of prior claim 21 fails to disclose, teach or suggest that:  
“a branch line is wired directly to a switch cell;
the switch cell is wired directly to a first main line;
an auxiliary interconnect is wired directly to the branch line”.
Examiner’s response -  Claim 21 has been canceled.  Nonetheless, as noted in the above rejection, Ogata, Fig. 6 reads on all the limitations recited in new claims 22-23:  for example: a branch line (VDDB), a switch cell (21), a first main line (VSSB), and an auxiliary interconnect (VDD).  The branch line (VDDB) is seen wired directly to the switch cell (21); the switch cell (21) is seen wired directly to the first main line (VSSB); and the auxiliary interconnect (VDD) is seen wired directly to the branch line (VDDB). See Fig. 6 below. Therefore, new claims 22-23 are not seen to distinguish the present invention over the Ogata.


    PNG
    media_image2.png
    466
    603
    media_image2.png
    Greyscale


INFORMATION DISCLOSURE STATEMENT
The IDS filed on July 29, 2019 (hereinafter “2019 IDS”) has been reconsidered. All lined through references are now considered.

CONCLUSION
Claims 22-23 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to My Trang Ton whose telephone number is (571) 272-1754.  The Examiner can normally be reached on M-Th, 7:00am – 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on 571-272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

Signed: 
/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        







Conferees:
/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992